Case: 18-11329     Date Filed: 08/30/2019   Page: 1 of 2


                                                              [DO NOT PUBLISH]



                IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT
                           ________________________

                                 No. 18-11329
                           ________________________

                     D.C. Docket No. 5:17-cv-00085-RH-GRJ



BRANDY CARNLEY,
VIRGINIA J. LINDSEY,

                                                  Plaintiffs - Appellees,

versus

FRANK MCKEITHEN,
individually and in his official capacity as
former Sheriff of Bay County Florida, et al.,

                                                  Defendants,

TOMMY FORD,
individually and in his official capacity
as Sheriff of Bay County,

                                                  Defendant - Appellant.

                           ________________________

                    Appeal from the United States District Court
                        for the Northern District of Florida
                          ________________________
                                 (August 30, 2019)
                Case: 18-11329       Date Filed: 08/30/2019       Page: 2 of 2


Before WILSON, NEWSOM, and COOGLER,∗ Circuit Judges.

PER CURIAM:

       Bay County Sheriff Tommy Ford appeals the denial of post-trial motions for

renewed judgment as a matter of law or for a new trial. Brandy Carnley and

Virginia J. Lindsey brought this action for damages against the Sheriff under 42

U.S.C. § 1983, claiming that their constitutional rights were violated when they

were sexually assaulted by a correctional officer when they were detained pre-trial.

The jury returned a verdict for Carnley and Lindsey. We have read the briefs and

reviewed the record, and with the benefit of oral argument we find no reversible

error. The judgment of the district court is due to be affirmed.


       AFFIRMED.




∗Honorable L. Scott Coogler, District Judge for the United States District Court for the Northern
District of Alabama, sitting by designation.
                                                2